         Case 5:20-cv-05799-LHK Document 250 Filed 09/29/20 Page 1 of 6




testimony for oversight committee regarding the census (Boka, Zoltan)
Diane Miyashiro <Diane_Miyashiro@cand.uscourts.gov>
Tue 9/29/2020 4:17 PM
To: Kassandra Dibble <kassandra_dibble@cand.uscourts.gov>


  1 attachments (11 KB)
testimony (1).docx;




From: Zoltan Boka <zoltan.boka@gmail.com>
Sent: Tuesday, September 29, 2020 2:10 PM
To: Diane Miyashiro <Diane_Miyashiro@cand.uscourts.gov>
Subject: testimony for oversight committee regarding the census (Boka, Zoltan)



>
>
>> Good afternoon
>>
>> As my census tenure concluded please see the attached congressional testimony.
>>
>> Thank you
>> Zoltan
>
>
>
        Case 5:20-cv-05799-LHK Document 250 Filed 09/29/20 Page 2 of 6




         Observations Regarding the United States Census Operations



      My name is Zoltan Boka. I am a naturalized United States citizen and a
former employee of the United States Census bureau. I was hired under Schedule
A, a program dedicated to integrating disabled persons into the federal
government. In so doing I joined a group of dedicated and hard-working census
employees who do their best in a difficult time. The purpose of my testimony is to
convey my perceptions: At no point do I proclaim these perceptions or
observations as absolute universal truths: People of good will can and likely will
have differing views.

      The United States Census is mandated to take place every ten years as per
the United States constitution. Its purpose is to count the number of people in the
United States every decade so that congress can be apportioned in accordance with
population centers. All of this requires a full and accurate count of persons in the
United States, hence the Census motto to count everyone, only once and in the
right place.

      In a nation of three hundred and thirty million people this is bound to be a
momentous undertaking. A global viral pandemic makes this task even more
difficult. Representing a federal government whose chief executive is in the pocket
of white supremacists poses additional challenges. My task was to hit the streets of
Brooklyn, a borough of over two million people, and reach out to vulnerable and
isolated communities and convince them to answer the census anonymously.



       The current president of the United States has not made this task any easier.
The year before my hiring by the Census, the United States Supreme Court
         Case 5:20-cv-05799-LHK Document 250 Filed 09/29/20 Page 3 of 6




disallowed the President and the Commerce Department he runs through
Department Secretary Wilbur Ross from asking people about their citizenship
status on the census. The Court did this, if I may summarize their elliptical and
deferential language, because they disdained the President and the Commerce
Secretary for their dishonesty and racism. (Their exact words were “several points,
taken together, reveal a significant mismatch between the Secretary’s decision and
the rationale he provided” Department of Commerce v. New York, 139 S. Ct. 2551,
2559.)

      Your reputation precedes you. And so it is with this Commerce Department,
with this President and with this Census. Even by the middle of July, no more than
half of Brooklyn has been counted. Heavily immigrant communities, be they Latin
Americans in Sunset Park, or Russian and CIS emigres in Brighton Beach,
routinely held back on responding to the Census. As of mid July, Census tracts in
those communities showed response rates of under thirty three percent.

      On July 21, 2020, the White House issued an executive order aiming to
exclude people without legal status from being counted in the census. As expected
this had a further chilling effect on our count. My supervisor was unable to provide
us with any information that could be reasonable construed as reassuring to
undocumented persons and in all fairness she could not be expected to do so. It is
not her fault that so many decision makers in politics, the media and beyond have
been playing footsie with evil for generations, calculating that, though deplorable,
he is also quite the party planner and golfer.

      That is not to say that a corrupt and bigoted administration is solely
responsible for this state of affairs. Many persons in these communities hail from
oppressive regimes and are unlikely, even on the best day, to open their house to
the government and its agents, providing data about their lives. A government
        Case 5:20-cv-05799-LHK Document 250 Filed 09/29/20 Page 4 of 6




attuned to these sensitivities may still find it difficult to count these communities.
But the people of the census bureau, many of them dedicated people of good will,
do not labor under the aegis of such a government. We work for a federal
government whose leader once said a federal judge ruled against him because “he
is a Mexican”, explained that he wanted Jewish accountants (“short guys that wear
yarmulkes every day”), and quoted Mussolini on his twitter feed. Not the fellow I
would want to hold out as a paragon of discretion and open heartedness.

      In the midst of these difficulties, a global viral pandemic did us no favors:
Events had to be cancelled. A projector sat unused in my storage room as
optimistic plans to hold events for three hundred community members at a time
faded and the death toll mounted. Meanwhile, I pondered whether I’ll get through
my job alive.

      As mentioned, I was hired as a disabled employee. My disability stems from
a brain injury I had when I was three days old. Through my childhood I became
well acquainted with medicines, EEG machines, and balance tests I’d proceed to
flunk. I never learned to ride a bike and failed my drivers license test six times
before squeezing through. Being risk averse by nature, going into a shared office in
an office tower in downtown Manhattan did not strike me as the best of ideas: And
initially and to my pleasant surprise, my job understood that. They allowed me to
continue to work from home, for which I was grateful. But that generosity would
soon become a thing of the past.

      In 1983, James Watt, who was then Ronald Reagan’s Secretary of Interior,
felt pretty spiffy about his leadership and decided to boast a little to the U.S.
Chamber of Commerce, explaining “We have every mixture you can have. I have a
black, a woman, two Jews and a cripple.” The federal government maintains a
         Case 5:20-cv-05799-LHK Document 250 Filed 09/29/20 Page 5 of 6




hiring track for disabled persons called Schedule A. This way, I imagine, Wilbur
Ross can have a cripple too. But what if the cripple gets demanding?

        That is the quandary they faced when they began pressuring people to return
to the office in a show of normalcy. When I enlisted a doctor to try to explain to
them the dangers posed by this situation, they ignored her and sent me a bullet
pointed list of things they wanted to know including, surprisingly enough,
documentation about what my medical condition is. They also claimed, falsely,
that they could not speak to the doctor who contacted them. Because they illegally
stonewalled my request for accommodations, I was forced to dip into my leave
time to avoid dancing with death on the job. Two days after I came back from my
impromptu and involuntary vacation, I was notified that I was being made
redundant. Being unemployed is better than being permanently disabled- or in my
case even further disabled- as six thousand federal employees are projected to be
within weeks according to Labor Department figures reported in the Washington
Post.

        Because the president fancies himself a showman, I imagine government
agencies face tremendous pressure to appear normal. If you ignore a global
pandemic, it will go away…right? And since the show must go on, I assume, we
must take the stage, no matter how ill advised. As mentioned, I wound up taking a
week of leave: during that time an office manager sent a not terribly re assuring
email, outlining workplace procedures, such as “employees may remove their face
covering to eat or drink but must remain six feet away from others.” As a general
rule, if you are going to work dressed and acting like you’re entering Chernobyl,
maybe staying home is the better option. But because our department and our chief
executive sees us as extras in America: The Musical, we must appear to be normal
           Case 5:20-cv-05799-LHK Document 250 Filed 09/29/20 Page 6 of 6




even if things are decidedly not. Hopefully things will resolve with an upbeat tune
at the end of the third act.

          This was not the first time in my life that I faced people who sounded
magnanimous towards my needs only to turn on me when the chips were down:
but banal venality is still venality. Disabled people are not mannequins in your
window to point at and say you got one and they weren’t in James Watt’s day
either.

          Again, I had the pleasure to work with many outstanding and decent people
and my testimony is not meant to take anything away from them. But leadership
counts both when they choose to endanger your life at the office and when they
cast a shadow over the immigrant enclaves of Brooklyn.
